 364324 NLRB No. 67DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Board twice previously rejected a nonadmission formal set-tlement in Cases 7ŒCCŒ1667 and 7ŒCCŒ1670, which was executed
by the General Counsel and the Respondent Unions over the Charg-
ing Party Employer™s objections. The Board rejected the settlement
the first time because of certain statements the Respondent Unions
made in their strike newspaper about the settlement and its non-
admission clause. See Teamsters Local 372 (Detroit Newspapers),323 NLRB 278 (1997). In his concurring opinion, Chairman Gould
stated that the proposed settlement agreement failed to adequately
address the complaint allegations that the Respondent Unions vio-
lated Sec. 8(b)(4)(ii)(B) by engaging in certain specified conduct, in-
cluding signal picketing, mass handbilling, and walkthroughs. Chair-
man Gould noted that the proposed settlement agreement rejected by
the Board left close issues under Sec. 8(b)(4) unresolved by includ-
ing a nonadmissions clause and by failing to specify whether the al-
leged conduct was prohibited and subject to contempt sanctions. He
further noted that statements by the Respondent Unions indicated
that they intended to continue their prior activities and believed that
the settlement sanctioned such conduct, and that such statements
clearly undermined the efficacy of the stipulated notice to employees
and members. Accordingly, in view of these circumstances, Chair-
man Gould found that the Board could best preserve the integrity of
its remedial authority by rejecting the settlement.The Board rejected the settlement the second time by unpublishedorder dated June 27, 1997, on the ground that the General Counsel
and the Respondents had failed to establish that the Respondents had
effectively disavowed their prior statements. In so finding, Chairman
Gould and Member Higgins relied on the fact that: (1) the Respond-
ents™ disavowal was not published in the same section of the strike
newspaper where other strike information was published; and (2) the
General Counsel had recently made a determination to issue a com-
plaint in Case 7ŒCCŒ1680 alleging that the Respondents had en-gaged in further unlawful secondary conduct at one of the same
companies within days of publication of the disavowal. Member
Fox, concurring, relied only on the latter ground, i.e., the fact that
the General Counsel had decided to issue a complaint alleging that
the Respondents had continued to engage in unlawful secondary con-
duct.By failing to file an answer in Cases 7ŒCCŒ1667, 7ŒCCŒ1670,and 7ŒCCŒ1680, or to respond to the General Counsel™s instant mo-
tion for default summary judgment with respect to all three cases,
the Respondents have now effectively admitted that their conduct al-
leged in the consolidated complaints violated the Act. Accordingly,
and as no party contends otherwise, we find that the Respondents™
prior statements about the settlement and its nonadmission clause are
not a basis for denying the General Counsel™s instant motion for
summary judgment.Chairman Gould notes that he concurred with the Board majorityin twice rejecting the proposed unilateral settlement in Cases 7ŒCCŒ
1667 and 7ŒCCŒ1670, relying not only on the Respondents™ state-
ments about the settlement and its nonadmission clause and their
failure to effectively disavow those statements, but also on the fact
that the nonadmission settlement and stipulated order failed to spe-
cifically address the allegations of the complaint. He agrees with his
colleagues here that, in light of the fact that the Respondents have
now effectively admitted, by failing to file an answer to the com-
plaints, that their alleged conduct was unlawful, there is no basis forLocal 372, International Brotherhood of Teamsters,AFLŒCIO; Detroit Mailers Union No. 2040,
International Brotherhood of Teamsters, AFLŒ
CIO; GCIU Local Union No. 13N, Graphic
Communications International Union, AFLŒ
CIO; GCIU Local Union No. 289, Graphic
Communications International Union, AFLŒ
CIO; Newspaper Guild of Detroit, Local 22,
The Newspaper Guild, AFLŒCIO; Detroit Ty-
pographical Union No. 18, Communications
Workers of America, AFLŒCIO; and The De-
troit Metropolitan Council of Newspapers
Union, AFLŒCIO and Detroit NewspaperAgency d/b/a Detroit Newspapers. Cases 7ŒCCŒ1667, 7ŒCCŒ1670, and 7ŒCCŒ1680September 17, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSUpon separate charges filed by the Charging Partyon October 28 and November 25, 1996, and April 7,
1997, the General Counsel of the National Labor Rela-
tions Board issued separate complaints on December 4
and 9, 1996 and May 29, 1997, in the above-captioned
cases, against the Respondent Unions alleging that they
have violated Section 8(b)(4)(i) and (ii)(B) of the Na-
tional Labor Relations Act. On August 1, 1997, the
General Counsel issued an order consolidating the
cases. Although properly served copies of the charges,
complaints, and order consolidating cases, the Re-
spondents failed to file an answer to the complaints in
Cases 7ŒCCŒ1667 and 7ŒCCŒ1670, and by letter dated
July 30, 1997, withdrew their answers to the complaint
in Case 7ŒCCŒ1680.On August 8, 1997, the General Counsel filed a Mo-tion for Default Summary Judgment with the Board.
On August 12, 1997, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
Neither the Respondents nor the Charging Party filed
a response. The allegations in the motion are therefore
undisputed.Ruling on Motion for Default Summary JudgmentSections 102.20 and 102.21 of the Board™s Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaints
affirmatively note that unless an answer is filed within
14 days of service, all the allegations therein will be
considered admitted. Nevertheless, the Respondents
failed to file an answer to the complaints in Cases 7Œ
CCŒ1667 and 7ŒCCŒ1670. Further, although the Re-
spondents initially filed answers to the complaint inCase 7ŒCCŒ1680, they subsequently withdrew thoseanswers. Such a withdrawal has the same effect as the
failure to file an answer, i.e., the allegations are con-
sidered to be admitted. See Maislin Transport, 274NLRB 529 (1985).Accordingly, in the absence of good cause beingshown for the failure to file a timely answer, we grant
the General Counsel™s Motion for Default Summary
Judgment.1VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00364Fmt 0610Sfmt 0610D:\NLRB\324.047APPS10PsN: APPS10
 365TEAMSTERS LOCAL 372 (DETROIT NEWSPAPERS)denying the General Counsel™s Motion for Default Summary Judg-ment.2The complaint in Case 7ŒCCŒ1670 also refers to the latter twoemployers as ‚‚Art Van Furniture, Inc.™™ and ‚‚ABC Warehouse,
Inc.™™On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Charging Party, Detroit Newspaper Agencyd/b/a Detroit Newspapers, is organized as a Joint Oper-
ating Agreement partnership pursuant to the Federal
Newspaper Preservation Act and under Michigan law.
The Detroit News, Inc., a subsidiary of Gannett News-
papers, Inc., and the Detroit Free Press, Inc., a subsidi-
ary of Knight-Ridder Newspapers, Inc., are, and have
been at all material times herein, copartners doing
business under the trade name and style of Detroit
Newspaper Agency d/b/a Detroit Newspapers. At all
material times, the Charging Party has maintained an
office and place of business at 615 West Lafayette,
Detroit, Michigan, and has been engaged in the pub-
lishing and circulation operations of all non-news and
non-editorial departments of The Detroit News and
The Detroit Free Press as a unified business enterprise,
as agent for, and for the benefit of, both newspapers
and is responsible for selling advertisements, printing,
and distribution of the two newspapers.During the year ending December 31, 1995, whichperiod is representative of its operations during all
times material hereto, the Charging Party, in the course
and conduct of its business operations, derived gross
revenues valued in excess of $500,000, and purchased
and received at its facilities in the State of Michigan
newsprint and other goods and material valued in ex-
cess of $50,000 directly from points outside the State
of Michigan.We find that the Charging Party has at all materialtimes been an employer and/or a person engaged in
commerce within the meaning of Section 2(2), (6), and
(7) and 8(b)(4) of the Act; that James Chevrolet,
Crown Furniture, Inc., Laskey Furniture Company, Art
Van, Inc., and ABC Appliance, Inc.,2have at all mate-rial times been employers and/or persons engaged in
commerce or in an industry affecting commerce within
the meaning of Sections 2(2), (6), (7) and 8(b)(4) of
the Act; and that the Respondents have at all material
times been labor organizations within the meaning of
Sections 2(5) and 8(b)(4) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
Since about July 13, 1995, Respondents have had alabor dispute with the Detroit Newspaper Agency d/b/a
Detroit Newspapers (DNA), The Detroit News, and the
Detroit Free Press, and have engaged in a commonplan or joint venture with a common objective. Pursu-ant to said joint venture, Respondents have established
and maintained picket lines at various locations of
DNA, The Detroit News, and the Detroit Free Press,
and have engaged in other joint activities in further-
ance of publicizing that dispute. At no time material
herein have Respondents had a labor dispute with
James Chevrolet, Crown Furniture, Inc., Laskey Fur-
niture Company, Art Van, Inc., or ABC Appliance,
Inc.Case 7ŒCCŒ1667In furtherance of their dispute with DNA, The De-troit News, and the Detroit Free Press, the Respond-
ents, by their various agents, on October 14, 1996, en-
gaged in the following conduct.At the Crown Furniture store located in ClintonTownship, Michigan, the Respondents engaged in a
mass demonstration which included the parking of
demonstrators™ vehicles in substantially all parking
spaces in the Crown Furniture parking lot thereby pre-
cluding access to those spaces by customers. At the
James Chevrolet Dealership in Clinton Township,
Michigan, the Respondents engaged in a demonstration
blocking access to vehicles within the dealership show-
room; engaged in a demonstration interfering with cus-
tomer inspection of vehicles within the dealership
showroom; and engaged in a demonstration preventing
James Chevrolet salespersons from speaking with cus-
tomers. And at the Art Van store in Clinton Township,
Michigan, the Respondents engaged in a demonstration
within the business premises which included making
loud derogatory remarks about the quality of the fur-
niture while walking through the store; and engaged in
a demonstration within the business premises which in-
cluded telling customers not to shop at the store and
which resulted in all customers leaving the store.By the foregoing acts and conduct, the Respondentsthreatened, coerced, and restrained James Chevrolet,
Crown Furniture, Inc., Laskey Furniture Company, Art
Van, Inc. and other persons engaged in commerce or
in industries affecting commerce. Further, an object of
the Respondents™ conduct has been to force or require
James Chevrolet, Crown Furniture, Inc., Laskey Fur-
niture Company, Art Van, Inc. and other persons en-
gaged in commerce or in industries affecting com-
merce to cease handling or otherwise dealing in the
products of and to cease doing business with The De-
troit Newspapers, The Detroit Free Press, and the De-
troit News. Accordingly, by the foregoing conduct the
Respondents have engaged in unfair labor practices
within the meaning of Section 8(b)(4)(ii)(B) of the
Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00365Fmt 0610Sfmt 0610D:\NLRB\324.047APPS10PsN: APPS10
 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Case 7ŒCCŒ1670Respondents, by their various agents, in the further-ance of their dispute with the Detroit Newspaper
Agency, engaged in the following conduct.At the Art Van facility located at 33801 Gratiot inMt. Clemens, Michigan, the Respondents, about Octo-
ber 29, November 13, 15, 18, 19, and 21, 1996, en-
gaged in signal picketing, and about November 21,
1996, engaged in mass handbilling.About November 1, 3, and 9, 1996, at the Art Vanfacility located on 14 Mile Road in Warren, Michigan,
and about November 8, 1996, at the Art Van facility
located on 7 Mile Road in Livonia, Michigan, the Re-
spondents engaged in signal picketing.About November 19, 1996, at the ABC facility lo-cated at 3500 Gratiot in Clinton Township, the Re-
spondents engaged in signal picketing.By the foregoing acts and conduct, the Respondentshave threatened, coerced, and restrained Art Van and
ABC and other persons engaged in commerce or in in-
dustries affecting commerce. Further, an object of the
Respondents™ conduct has been to force or require ArtVan and ABC and other persons engaged in commerce
or in industries affecting commerce to cease handling
or otherwise dealing in the products of, and to cease
doing business with The Detroit Newspaper Agency.
Accordingly, by the foregoing conduct the Respond-
ents have engaged in unfair labor practices within the
meaning of Section 8(b)(4)(ii)(B) of the Act.Case 7ŒCCŒ1680In furtherance of their dispute with DNA, The De-troit News, and the Detroit Free Press, the Respond-
ents, by their various agents, at the Art Van facility lo-
cated at 33801 Gratiot Avenue, Clinton Township,
Michigan, from about November 1996 to about April
1997, appealed to individuals employed by Art Van to
engage in a work stoppage and/or to withhold their
labor and services; and about April 2, 1997, aimed
flashlights at the occupants of vehicles entering the Art
Van parking lot.By the foregoing conduct, the Respondents have in-duced or encouraged individuals employed by Art Van
and other persons engaged in commerce or in indus-
tries affecting commerce to refuse to perform services,
and have threatened, coerced, or restrained Art Van
and other persons engaged in commerce or in indus-
tries affecting commerce. Further, an object of the Re-
spondents™ conduct has been to force or require Art
Van and other persons engaged in commerce or in in-
dustries affecting commerce to cease handling or other-
wise dealing in the products of, and to cease doing
business with DNA, The Detroit News, and The De-
troit Free Press. Accordingly, by the foregoing conduct
the Respondents have engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i)(ii)(B) of theAct.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondents have engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondents have violatedSection 8(b)(4)(i) and (ii)(B) of the Act, we shall order
the Respondents to cease and desist and to take certain
affirmative action designed to effectuate the policies of
the Act.ORDERThe National Labor Relations Board orders that theRespondents, Local 372, International Brotherhood of
Teamsters, AFLŒCIO, Detroit Mailers Union No.
2040, International Brotherhood of Teamsters, AFLŒ
CIO, GCIU Local Union No. 13N, Graphic Commu-
nications International Union, AFLŒCIO, GCIU Local
Union No. 289, Graphic Communications International
Union, AFLŒCIO, Newspaper Guild of Detroit, Local
22, The Newspaper Guild, AFLŒCIO, Detroit Typo-
graphical Union No. 18, Communications Workers of
America, AFLŒCIO, and The Detroit Metropolitan
Council of Newspapers Union, AFLŒCIO, Detroit,
Michigan, their officers, agents, and representatives,
shall1. Cease and desist from
(a) Inducing or encouraging any individual em-ployed by Art Van, Inc., or any other person engaged
in commerce or in an industry affecting commerce, to
engage in a strike or refusal in the course of their em-
ployment to use, manufacture, process, transport, load,
unload, or otherwise handle or work on any goods, ar-
ticles, materials, or commodities, or to perform any
services, where an object thereof is to force or require
Art Van, Inc. or any other person engaged in com-
merce or in an industry affecting commerce, to cease
handling or otherwise dealing in the products of, or to
cease doing business with, the Detroit Newspaper
Agency d/b/a Detroit Newspapers, The Detroit News,
or The Detroit Free Press, or any other person engaged
in commerce or in an industry affecting commerce.(b) Threatening, coercing, or restraining JamesChevrolet, Crown Furniture, Inc., Laskey Furniture
Company, Art Van, Inc., ABC Appliance, Inc., or any
other person engaged in commerce or in an industry
affecting commerce, where an object thereof is to force
or require James Chevrolet, Crown Furniture, Inc.,
Laskey Furniture Company, Art Van, Inc., ABC Appli-
ance, Inc., or any other person engaged in commerceVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00366Fmt 0610Sfmt 0610D:\NLRB\324.047APPS10PsN: APPS10
 367TEAMSTERS LOCAL 372 (DETROIT NEWSPAPERS)3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™or in an industry affecting commerce to cease handlingor otherwise dealing in the products of, or doing busi-
ness with the Detroit Newspaper Agency d/b/a Detroit
Newspapers, The Detroit News, or The Detroit Free
Press, or any other person engaged in commerce or in
an industry affecting commerce.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days after service by the Region, postat their business offices and meeting halls, copies of
the attached notice marked ‚‚Appendix.™™3Copies ofthe notice, on forms provided by the Regional Director
for Region 7, after being signed by the Respondents™
authorized representative, shall be posted by the Re-
spondents and maintained for 60 consecutive days in
conspicuous places including all places where notices
to members are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material.(b) Furnish the Regional Director with a sufficientnumber of signed copies of the notice for posting by
The Detroit Newspaper Agency d/b/a Detroit News-
papers, The Detroit News, The Detroit Free Press,
James Chevrolet, Crown Furniture, Inc., Laskey Fur-
niture Company, Art Van, Inc., and ABC Appliance,
Inc., if the employers are willing, at all places where
notices to their employees are customarily posted.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondents have taken
to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
induce or encourage any individualemployed by Art Van, Inc., or any other person en-
gaged in commerce or in an industry affecting com-
merce, to engage in a strike or refusal in the course
of their employment to use, manufacture, process,
transport, load, unload, or otherwise handle or work on
any goods, articles, materials, or commodities, or to
perform any services, where an object thereof is to
force or require Art Van, Inc. or any other person en-
gaged in commerce or in an industry affecting com-
merce, to cease handling or otherwise dealing in the
products of, or to cease doing business with, The De-
troit Newspaper Agency d/b/a Detroit Newspapers, The
Detroit News, or The Detroit Free Press, or any other
person engaged in commerce or in an industry affect-
ing commerce.WEWILLNOT
threaten, coerce, or restrain JamesChevrolet, Crown Furniture, Inc., Laskey Furniture
Company, Art Van, Inc., ABC Appliance, Inc., or any
other person engaged in commerce or in an industry
affecting commerce, where an object thereof is to force
or require James Chevrolet, Crown Furniture, Inc.,
Laskey Furniture Company, Art Van, Inc., ABC Appli-
ance, Inc., or any other person engaged in commerce
or in an industry affecting commerce to cease handling
or otherwise dealing in the products of, or doing busi-
ness with The Detroit Newspaper Agency d/b/a Detroit
Newspapers, The Detroit News, or The Detroit Free
Press, or any other person engaged in commerce or in
an industry affecting commerce.LOCAL372, INTERNATIONALBROTHER-HOODOF
TEAMSTERS, AFLŒCIO; DE-TROITMAILERSUNIONNO. 2040,INTERNATIONALBROTHERHOODOF
TEAMSTERS, AFLŒCIO; GCIU LOCALUNIONNO. 13N, GRAPHICCOMMUNICA-TIONSINTERNATIONALUNION, AFLŒCIO; GCIU LOCALUNIONNO. 289,GRAPHICCOMMUNICATIONSINTER-NATIONALUNION, AFLŒCIO; NEWS-PAPERGUILDOF
DETROIT, LOCAL22,THENEWSPAPERGUILD, AFLŒCIO; DE-TROITTYPOGRAPHICALUNIONNO. 18,COMMUNICATIONSWORKERSOF
AMER-ICA, AFLŒCIO; ANDTHEDETROITMETROPOLITANCOUNCILOF
NEWS-PAPERSUNION, AFLŒCIOVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00367Fmt 0610Sfmt 0610D:\NLRB\324.047APPS10PsN: APPS10
